Corporate Relations One Market, Spear Tower Suite 2400 San Francisco, CA94105 1-800-743-6397 Exhibit 99.1 October 29, 2009 PG&E CORPORATION REPORTS THIRD QUARTER EARNINGS; REAFFIRMS GUIDANCE § Net income after dividends on preferred stock reported under GAAP was $318 million, or $0.83 per share. § On a non-GAAP basis, earnings from operations were $358million, or $0.93 per share. § Guidance for earnings from operations is reaffirmed for 2009, 2010, and 2011. (San Francisco) – PG&E Corporation’s (NYSE: PCG) net income after dividends on preferred stock (also called “income available for common shareholders”) was $318 million, or $0.83 per share, in the third quarter ended September 30, 2009, as calculated in accordance with generally accepted accounting principles (GAAP). The third quarter GAAP results included a net charge of $0.10 per share, reflecting costs for accelerated natural gas system survey and maintenance work and a workforce reduction, partially offset by a prior year tax benefit.On a non-GAAP basis, PG&E Corporation’s earnings from operations were $358 million, or $0.93 per share, in the third quarter of 2009. In the same quarter last year, both GAAP and non-GAAP earnings were $304 million, or $0.83 per share. The majority of the higher year-over-year earnings from operations resulted from additional revenues generated by new capital investments in Pacific Gas and Electric Company’s (Utility) infrastructure. The Utility’s year-to-date capital expenditures have totaled $3 billion, increasing the value of the asset base on which the company is allowed to earn its authorized return. “We continue to report solid earnings despite a challenging economic environment while moving ahead with the necessary investments to ensure safe and reliable service for our customers,” said Peter A. Darbee, Chairman, CEO, and President of PG&E Corporation. Earnings Guidance PG&E Corporation reaffirms its previous guidance for earnings from operations in the range of $3.15-$3.25 per share for 2009, $3.35-$3.50 per share for 2010, and $3.65-$3.85 per share for 2011. Guidance is based on various assumptions, including that the Utility maintains a ratemaking capital structure of 52 percent equity and an authorized return on equity of 11.35 percent, while growing its asset base, earning incentive revenues for energy efficiency achievements, and realizing cost savings from operational changes and efficiencies in amounts consistent with low and high case earnings ranges. Throughout the year, the Utility has sought to reduce costs and to align the work with business priorities by proactively implementing programs that have tightened employee-related expenses, reduced vendor and consultant costs, and trimmed fleet-related expenditures. Consistent with these efforts to achieve savings while continuing to provide safe and reliable service, the Utility has also reduced its workforce by roughly two percent. Guidance for 2009 earnings from operations excludes the severance cost associated with the workforce reduction and three other items impacting comparability.These four items are forecasted to total between $(0.02) and $0.02 per share for the year.When added to the guidance range for earnings per share from operations, the net effect of these four items impacting comparability results in 2009 GAAP guidance of $3.13 to $3.27 per share. PG&E Corporation discloses historical financial results and provides earnings per share guidance using “earnings from operations” in order to provide a measure that allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that do not reflect the normal course of operations. Earnings from operations are not a substitute or alternative for net income after dividends on preferred stock presented in accordance with GAAP (see the accompanying financial tables for a reconciliation of results and guidance based on earnings from operations to results and guidance calculated in accordance with GAAP). Supplemental Financial Information: · In addition to the financial information accompanying this release, an expanded package of supplemental financial and operational information for the quarter will be furnished to the Securities and Exchange Commission and also will be available shortly on PG&E Corporation’s website (www.pgecorp.com). Conference Call with the Financial Community to Discuss Third Quarter Results: · Today’s call at 11:30 a.m. Eastern time is open to the public on a listen-only basis via webcast. Please visit www.pgecorp.com for more information and instructions for accessing the webcast. The call will be archived on the website. Also, a toll-free replay will be accessible shortly after the live call through 9:00 p.m. Eastern time, on November 5, 2009, by dialing 866-415-9493. International callers may dial 585-419-6446. For both domestic and international callers, a confirmation code 0805 will be required to access the replay. This press release and the tables contain forward-looking statements regarding management’s guidance for PG&E Corporation’s 2009, 2010 and 2011 earnings per share from operations that are based on current expectations and various assumptions that management believes are reasonable. These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside of management’s control.
